     Case: 1:19-cv-04773 Document #: 28 Filed: 01/27/20 Page 1 of 1 PageID #:76

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                                Eastern Division

Able Home Health, LLC
                                     Plaintiff,
v.                                                       Case No.: 1:19−cv−04773
                                                         Honorable Sara L. Ellis
CHCS Services, Inc., et al.
                                     Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, January 27, 2020:


       MINUTE entry before the Honorable Sara L. Ellis: Pursuant to stipulation to
dismiss [27], this case is dismissed against CHCS Services, Inc. with prejudice and
without costs and against John Does 1−10 without prejudice and without costs. Civil case
terminated. Mailed notice(rj, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
